Citation Nr: 0931540	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected dextroscoliosis with kyphosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the claims file.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In May 2008, the appeal was remanded for the purpose of 
affording the Veteran a VA examination to ascertain the 
current severity of her service-connected back disability.  
The examination was conducted in December 2008.  However, in 
the remand, the examiner was specifically requested to 
address any additional functional limitation the Veteran 
experiences due to pain, weakness, or fatigability.  See 
Deluca v. Brown, 8 Vet App 202 (1995).  The VA examination 
report is devoid of findings related to this request.  The 
report mentions subjective complaints of pain, stiffness, and 
weakness, but offers no comment as whether the Veteran's 
limitation of function or range of motion was objectively 
limited by these factors.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its March 2008 remand orders. 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for another VA 
examination to determine the nature and 
severity of her service-connected back 
disability.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All tests and 
measurements deemed necessary should be 
performed, to include range of motion 
measurements.  

The examination report should 
specifically address any additional 
functional limitation the Veteran 
experiences due to pain, weakness, or 
fatigability.  See Deluca v. Brown, 8 
Vet App 202 (1995).

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  
The Veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




